DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/11/2019
Claims 1-3, 5-6, 8-9, 11-12, 14-22, and 47-48 are pending, with claims 4, 7, 10, 13, 23-46, and 49-53 being cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/11/2019, 12/19/2019, and 8/11/2020 have been considered by Examiner. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “processing module” and “sending module” in claim 47 and “receiving module” and “processing module” in claim 48.

 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
 Claim limitation “processing module” in each of claims 47 and 48 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Mere reference to a general purpose computer or processor (as in paragraph # of Applicant’s specification) is inadequate because there is no corresponding algorithm that could transform the general purpose computer into a special purpose computer programmed to perform the disclosed algorithm (see MPEP 2181(II)(B)). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (USPAN 2018/0270022) in view of Yeo (USPAN 2018/0145797).
Consider claims 1 and 47, Sun discloses a feedback information sending method (see figures 6-8 and 9 (reproduced below for convenience), wherein disclosed is said method), and a corresponding feedback information sending device (see figures 12-13, wherein disclosed is said device), comprising: 
a processor; and a memory, the memory storing at least one instruction which is to be executed by the processor to implement the following modules (see figures 12-13, wherein disclosed is said processor and memory): 
a processing module, configured to determine a first bit length, the first bit length being a number of bits for representing Transport Block (TB)-level feedback response information (see figure 9 and paragraph 80: the second ACK/NACK feedback includes a TB level ACK (1-bit) for the first TB), 
the processing module being configured to determine a second bit length because a number of bits (see figure 9 and paragraph 80: the second ACK/NACK feedback includes a CBG level ACK/NACK for the second TB (multibit)), and 
(see figure 9 and paragraph 80: the second ACK/NACK feedback includes a TB level ACK (1-bit) for the first TB, a CBG level ACK/NACK for the second TB (multibit), and an indicator (1-bit) to indicate that the CBG level ACK/NACK corresponds to the second TB (TB1)); and 
a sending module, configured to send the feedback information (see figure 9, wherein disclosed is sending the feedback information).


    PNG
    media_image1.png
    741
    487
    media_image1.png
    Greyscale

Although Sun discloses a second bit length being a number of bits (see above), Sun does not specifically disclose representing target TB indication information.
(see paragraphs 18-20: first feedback information for a TB transmitted based on determined CBG and receiving second feedback information corresponding to a retransmission, wherein a bit length of the second feedback information corresponds to the number of the at least one CBG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and combine it with the noted teachings of Yeo. The motivation to combine these references is to provide a method for retransmitting transport blocks (see paragraph 2 of Yeo).

Consider claim 48, Sun discloses a feedback information receiving device (see figures 12-13, wherein disclosed is said device), comprising: 
a processor; and a memory, the memory storing at least one instruction which is to be executed by the processor to implement the following modules (see figures 12-13, wherein disclosed is said processor and memory): 
a receiving module, configured to receive feedback information (see figures 12-13, wherein disclosed is said receiving module); and 
a processing module, configured to determine a first bit length, the processing module being configured to read Transport Block (TB)-level feedback response information from the feedback information according to the first bit length (see figure 9 and paragraph 80: the second ACK/NACK feedback includes a TB level ACK (1-bit) for the first TB), 
(see figure 9 and paragraph 80: the second ACK/NACK feedback includes a CBG level ACK/NACK for the second TB (multibit)), 
the processing module being configured to read code block group-level feedback response information of the at least one target TB from the feedback information (see figure 9 and paragraph 80: the second ACK/NACK feedback includes a TB level ACK (1-bit) for the first TB, a CBG level ACK/NACK for the second TB (multibit), and an indicator (1-bit) to indicate that the CBG level ACK/NACK corresponds to the second TB (TB1)).


    PNG
    media_image1.png
    741
    487
    media_image1.png
    Greyscale

Although Sun discloses a second bit length being a number of bits (see above), Sun does not specifically disclose representing target TB indication information.
(see paragraphs 18-20: first feedback information for a TB transmitted based on determined CBG and receiving second feedback information corresponding to a retransmission, wherein a bit length of the second feedback information corresponds to the number of the at least one CBG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and combine it with the noted teachings of Yeo. The motivation to combine these references is to provide a method for retransmitting transport blocks (see paragraph 2 of Yeo).

Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 11-12, and 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412